Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 30, the instant claim recites the word “preferably” at line 2 which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 - 22, 24, 26 - 30 are rejected under 35 U.S.C. 103 as being unpatentable over DE 4326231 A1 to Eberle, Gunter (hereinafter “Eberle”).
Note: see machine translated document of Eberle attached in this office action for easier reference.

Regarding Claim 16, Eberle teaches a centrifuge rotor (see abstract at page 2, see Figs. 1 - 7), comprising: 
a lower part (see rotor 3, Fig. 2, which corresponds to the lower part); and 
a cover (see rotor cover 1, Fig. 1), 
wherein the centrifuge rotor has a rotational axis (see central axis as shown at Figs. 1 - 3), 
wherein the cover (1) can be placed onto the lower part (3) along the rotational axis (central axis as shown at Figs. 1 - 3) in a closing direction (vertical downward direction as seen at Figs. 1 - 3) and can be removed along the rotational axis in a detaching direction (vertical upward direction as seen at Figs. 1 - 3), 
wherein, when the cover (1) is closed, there is a closure (see mounting hub 12 between the cover 1 and lower part 3) between the lower part (3) and the cover (1), 
wherein at least one element selected from the group consisting of the lower part (3) and the cover (1) comprises at least one first depression (see mounting hole 20, Fig. 3), in which, when the cover (1) is closed, at least one spring element (see snap lock 2, Fig. 1) engages, which is arranged on another element selected from the group consisting of the cover (1) and the lower part (3).  
Even though Eberle teaches a “snap lock” element 2, Eberle is silent regarding the snap lock as being a spring element.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a spring element, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 17, Eberle as modified above teaches wherein the first depression (20) and the spring element (2) are adapted to provide a clip connection (see snap lock connection as described at page 3 under “List of Reference Numerals”).  

Regarding Claim 18, Eberle as modified above teaches wherein the first depression is designed to open perpendicularly to the rotational axis, and/or wherein the first depression (20) is designed as a first annular groove (see arrangement at Fig. 3).  

Regarding Claim 19, Eberle as modified above teaches wherein the first depression (20) comprises a detaching aid, which is designed as a first chamfer or rounded portion (see sloped/rounded portion of the depression 20, Fig. 3, thus reading on the invention as claimed), and by which the spring element (2) is brought out of engagement with the first depression (20) when the cover (1) is removed from the lower part (3).  

Regarding Claim 20, Eberle as modified above teaches wherein in relation to the closing direction, a closing aid (see multiple rounded portion below 20) is arranged between the first depression (20) and the lower part (3), which is designed as a second chamfer or rounded portion (see region below mounting hole 20 having multiple rounded portions, thus reading on the invention as claimed), and by which the spring element (snap lock 2) is brought into engagement with the first depression (20) when the cover (1) is placed onto the lower part (3).  

Regarding Claim 21, Eberle as modified above teaches wherein the first depression (20) comprises a third chamfer or rounded portion (see region below mounting hole 20 having multiple rounded portions, thus reading on the invention as claimed) in relation to the detaching direction on the side facing away from the lower part (3).  

Regarding Claim 22, Eberle as modified above teaches wherein the first chamfer and/or the second chamfer and/or the third chamfer have an angle (see region from mounting hole 20 through motor shaft 14 that comprises multiple rounded portions/chamfer’s having an angle in relation to the rotational axis as claimed).  Eberle does not explicitly teach the angle being in the range of from 300 to 800 relative to the rotational axis.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the angle as claimed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).

Regarding Claim 24, Eberle as modified above teaches wherein the spring element (2) is arranged in a second depression which is designed as a second annular groove (38), and wherein the second annular groove (it is obvious to recognize a second annular groove for the snap lock 2, since the snap lock 2 includes a curved portion at the end, thus either to top or bottom portion corresponding to the curved portion of 2 is considered as the second annular groove) comprises lateral boundaries that extend perpendicularly relative to the rotational axis (even though Eberle does not explicitly teach the second annular groove comprising lateral boundaries that extend perpendicularly relative to the rotational axis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such arrangement, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954)).  
  
Regarding Claim 26, Eberle as modified above teaches wherein the cover (1) and/or the lower part (3) has an undercut (see multiple undercuts at each of 1 and 3, Figs. 1 - 3) which acts as a grip (snap lock 2 and/or clamping pins 7) for supporting the centrifuge rotor (3), and wherein the undercut projects relative to the cover (see for instance region at the snap lock 2 which projects relative to the cover).  
Regarding Claim 27, Eberle teaches wherein a part (see circumferential region forming the bore 20 at Fig. 3 which can be considered as the part as claimed) of the lower part (3) reaches through the cover (1) when closed and acts as a support aid for the centrifuge rotor (3).
Even though Eberle teaches the part (i.e. circumferential region forming the bore 20 at Fig. 3 as indicated above), Eberle does not explicitly teach wherein this part has a contrasting color from the cover (1).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a part having contrasting color from the cover, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 28, Eberle as modified above teaches wherein the part of the lower part (3) is designed as at least two supporting grip elements (corresponding snap lock element) that are arranged so as to be spaced apart and/or opposite one another (see for instance left side verses right side of the part at Fig. 3) relative to the rotational axis and complement one another together with corresponding elements (corresponding elements of the snap lock 2) of the cover (1) to form a continuous grip (see continuous grip formed when the connection is formed in the corresponding motor shaft 14 by the snap lock 2).  

Regarding Claim 29, Eberle as modified above teaches wherein the cover (1) is designed without movable parts, in one piece, in relation to the closure (see arrangement at Fig. 1).  

Regarding Claim 30, Eberle as modified above teaches wherein there is a preferably aerosol-tight seal (see snap lock 2 as well as sealed structure through connecting pins 7) between the cover (1) and the lower part (3), such that the closure (1) is arranged outside a sample space (6) formed between the cover (1) and the lower part (3) in relation to the seal (28, 30).   

Claim(s) 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eberle in view of U.S. Patent Application Publication No. 2004/0245686 A1 to Balsells (hereinafter “Balsells”).

Regarding Claim 23, Eberle as modified above teaches spring element (see snap lock 2).  
Eberle does not explicitly teach wherein the spring element is an annular diametric spring.  
Balsells, in the field of spring latching connectors, teaches a spring element is an annular diametric spring (see abstract, Fig. 1a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the annular diametric spring of Balsells into Eberle in order to provide a secured mechanical connection between the two parts.

Regarding Claim 25, Eberle in view of Balsells as modified above teaches wherein the spring element (2 of Eberle and/or Fig. 1a of Balsells) has a cross section relative to its windings (see arrangement of Balsells at Figs. 1a - 1f) and, when the cover (1) is open, at least a quarter of this cross section is positioned in the second depression (see arrangement of Eberle and Balsells, see modification above).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which comprises the following references:
Todteberg et al. (U.S. 2014/0349829 A1) teaches rotor for a laboratory centrifuge comprising a lid portion and a body portion as well as sealing ring.
Tomaru Satoshi (JP 2007152209A) teaches rotor for a centrifuge separator comprising sealing and sealing grooves.
Kruger et al. (U.S. 6,286,838 B1) teaches process and device for sealing a rotor for centrifuges.
Christensen (U.S. 5,362,300) teaches shell-type centrifuge rotor  comprising lip and body portion having groove and sealing regions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861